Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responding to the RCE amendment filed on 8/18/2022.
Claims 1-20 are pending in the application.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation “the source code received from the source code repository and the source code dynamically written in real time.”  There is insufficient antecedent basis for this limitation in the claim.  It is noted that the source code is from the repository or dynamically written in real time.  Interpreted as: the source code received from the source code repository or the source code dynamically written in real time.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 9-11, 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sabharwal et al. (US 20190391792, hereafter Sabharwal).
 	Per claim 9:
Sabharwal teaches: A system for source code auto-suggestion, comprising: a computer, comprising: a memory storing computer instructions; and a processor configured to execute the computer instructions to: receive and process source code from a source code repository (Sabharwal, see at least [0020] It is to be noted that the plurality of code snippets may be stored in a representational data repository. The representational data repository comprises the plurality of code snippets mapped to the plurality of contexts; [0032] The data 210, amongst other things, serves as a repository for storing data processed, received, and generated by one or more of the modules 208; [0043] Referring now to FIG. 3, a workflow 300 for generating a representational data repository is shown … If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context. Furthermore, at block 312, if the software application is still in the development).
extract one or more features from the source code received from the source code repository or source code dynamically written in real time; extract one or more feature from the source code within a development environment (Sabharwal, see at least [0005], during development of the software application; [0006] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0025] the system 102 may extract a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others; Note that any tool or framework for a developer for developing code is a development environment that assists software development related tasks such as writing code which includes auto-complete/reuse by code comparison, editing/updating of code etc. and all the code complete/reuse is performed during the development cycle, that is, within a development environment).
compare the one or more features from the source code received from the source code repository or source code dynamically written in real time with the one or more features extracted from the source code within the development environment (Sabharwal, see at least [0005] Further to determining the context, at least one code snippet may be recommended from a plurality of code snippets corresponding to the context. In order to do so, the context may be compared with a plurality of contexts, associated to a plurality of code snippets coded in at least one programming language, by using a Deep Recurrent Neural Network (Deep RNN) technique. The plurality of contexts may be pre-stored in a representational data repository. Upon comparison, a confidence score may be computed for each code snippet based on the comparison, of the context with the plurality of contexts; [0006]; [0044]; [0045]);
provide a segment of source code from the received and processed source code from the source code repository according to a similarity to the source code within the development environment from the compare (Sabharwal, see at least [0021] Based on the comparison, a confidence score for each code snippet may be computed. Further, the ranked list of code snippets may be recommended based on the confidence score, thereby facilitating reusability of the code snippet during development of the software application; [0043] the recommendation module 216 compares the context, associated to the plurality of tokens, with a plurality of contexts associated to the plurality of code snippets coded in at least one programming language. At block 308, a confidence score for each code snippet is computed to identify a code snippet having similar context as that of the lines of code entered by the developer. If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context; [0044]). 
 	Per claim 10:
Sabharwal teaches: receiving a command for automatic source code completion while a user is editing user source code within the development environment; and receiving the one or more features extracted from the source code within the development environment after receiving the command for automatic source code completion (Sabharwal, see at least [0005] In order to facilitate reusability, initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. In one aspect, the plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. Upon extracting the plurality of the tokens, each token of the plurality of tokens may be converted into a vector by using a neural word embedding technique. Subsequently, a context of the plurality of tokens may be determined by using a deep autoencoder neural network technique on a plurality of vectors associated to the plurality of tokens; [0018] The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; note that developer action initiates (i.e. command) the auto-complete by the AI system; [0018] process one or more comments present in the code to recommend the ranked list of code snippets; [0034] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. The plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. In one embodiment, the extraction module 212 may extract the plurality of tokens from one or more comments present in the software application; Note that comments, variable types etc. are semantic clues.),
 	wherein the automatic source code completion is void of a compiler technology (Sabharwal, see at least [0018], The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; note that developer action initiates (i.e. command) the auto-complete by the AI system as is done in the existing art; [0018] process one or more comments present in the code to recommend the ranked list of code snippets; [0034]; Note that there is no specific meaning for “void of a compiler” in the specification.  The code completion does not require a compilation of code.  Code candidates obtained from a repository are merely recommended or provided to a user).
11. (Previously Presented) The system according to claim 9, wherein the one or more features extracted from the source code within the development environment is initiated when the user is editing within the development environment (Sabharwal, see at least [0005] initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application;[0006]; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code);
wherein the development environment includes a receiving a command for automatic source code completion while editing the source code within the development environment (Sabharwal, see at least [0002] the reusability is facilitated by implementation of one or more Artificial Neural Network techniques; [0005]; [0038] The confidence score may be computed based on similarity of the context of the code snippet with at least one of the plurality of contexts; [0045] the model is trained by using the deep RNN technique to predict the code snippet associated to the context. … predict at least one code snippet similar to the context; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code).  
13. (Previously Presented) The system according to claim 9, wherein the features extracted from the source code include a selection of one or more from a group consisting of comments, variable names, method names, contents of variables, and line numbers (Sabharwal, see at least [0034] initially, the extraction module 212 extracts a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables …  extract the plurality of tokens from one or more comments present in the software application; [0005] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables).
  
14. (Original) The system according to claim 9, wherein comparing occurs via machine learning or similarity-matching algorithms (Sabharwal, see at least [0002] the reusability is facilitated by implementation of one or more Artificial Neural Network techniques; [0005]; [0038] The confidence score may be computed based on similarity of the context of the code snippet with at least one of the plurality of contexts; [0045] the model is trained by using the deep RNN technique to predict the code snippet associated to the context. … predict at least one code snippet similar to the context; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code),
wherein the comparing includes comparing the one or more features from the source code received from the source code repository and the source code dynamically written in real time with the one or more features extracted from the source code within the development environment (Sabharwal, see at least [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; [0019] In order to recommend the code snippet, initially, the sequence of lines of code may be received. The sequence of lines of code are entered by the developer during development of the software application; Note that the code snippets are complete code fragment that are a sequence of code lines implementing a code functionality such as performing computation).

15. (Original) The system according to claim 9, further comprising of automatically suggesting portions of source code for utilization within the development environment that is cloud implemented (Sabharwal, see at least [0018] The present invention recommends a ranked list of code snippets to be used during development of the software application … as soon as a developer starts writing a code; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0040]; [0042];  [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others; [0026] the system 102 may comprise the cloud-based computing environment in which a user may operate individual computing systems configured to execute remotely located applications; [0031]. The modules 208 described herein may be implemented as software modules that may be executed in the cloud-based computing environment of the system 102).
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


 	Claims 1, 2, 3, 5-8, 16-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sabharwal et al. (US 20190391792, hereafter Sabharwal) and Makkar (US 20200249919). 
 	Per claim 1:
Sabharwal teaches: A method for source code auto-suggestion, the method comprising: 
 	receiving and processing source code from a source code repository (Sabharwal, see at least [0020] It is to be noted that the plurality of code snippets may be stored in a representational data repository. The representational data repository comprises the plurality of code snippets mapped to the plurality of contexts; [0032] The data 210, amongst other things, serves as a repository for storing data processed, received, and generated by one or more of the modules 208; [0043] Referring now to FIG. 3, a workflow 300 for generating a representational data repository is shown … If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context. Furthermore, at block 312, if the software application is still in the development).
extracting one or more features from the source code, within a development environment, received form the source code repository (Sabharwal, see at least [0005], during development of the software application; [0006] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0025] the system 102 may extract a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others; Note that any tool or framework for a developer for developing code is a development environment that assists software development related tasks such as writing code which includes auto-complete/reuse by code comparison, editing/updating of code etc. and all the code complete/reuse is performed during the development cycle, that is, within a development environment).
comparing the one or more features from the source code received from the source code repository with the one or more features extracted from the source code within the development environment (Sabharwal, see at least [0005] Further to determining the context, at least one code snippet may be recommended from a plurality of code snippets corresponding to the context. In order to do so, the context may be compared with a plurality of contexts, associated to a plurality of code snippets coded in at least one programming language, by using a Deep Recurrent Neural Network (Deep RNN) technique. The plurality of contexts may be pre-stored in a representational data repository. Upon comparison, a confidence score may be computed for each code snippet based on the comparison, of the context with the plurality of contexts; [0006]; [0044]; [0045]);
providing a segment of source code from the processed source code repository according to a similarity to the source code within the development environment (Sabharwal, see at least [0021] Based on the comparison, a confidence score for each code snippet may be computed. Further, the ranked list of code snippets may be recommended based on the confidence score, thereby facilitating reusability of the code snippet during development of the software application; [0043] the recommendation module 216 compares the context, associated to the plurality of tokens, with a plurality of contexts associated to the plurality of code snippets coded in at least one programming language. At block 308, a confidence score for each code snippet is computed to identify a code snippet having similar context as that of the lines of code entered by the developer. If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context; [0044]). 
 	Sabharwal teaches wherein the one or more features include features from the source code based on its lexical structure and features from the source code based on semantic clues (Sabharwal, see at least [0005] In order to facilitate reusability, initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. In one aspect, the plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. Upon extracting the plurality of the tokens, each token of the plurality of tokens may be converted into a vector by using a neural word embedding technique. Subsequently, a context of the plurality of tokens may be determined by using a deep autoencoder neural network technique on a plurality of vectors associated to the plurality of tokens; [0018] The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; note that developer action initiates (i.e. command) the auto-complete by the AI system; [0018] process one or more comments present in the code to recommend the ranked list of code snippets; [0034] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. The plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. In one embodiment, the extraction module 212 may extract the plurality of tokens from one or more comments present in the software application; Note that comments, variable types etc. are semantic clues and the code snippets are lines of code performing a function, not just mere token).
	Sabharwal does not explicitly teach that the lexical structure includes a tree.
Makkar explicitly teaches the lexical structure including a tree. (Makkar, see at least [0037], with an Abstract Syntax Tree (AST) matching algorithm 224 for identifying validated code snippets from the input source code which match with library functions in the library knowledge base 234. In selected embodiments, the AST matching algorithm 224 may employ a syntax tree to represent the abstract syntactic structure of the candidate code snippets 215 and library function code snippets 236B from the library knowledge base 234 that are written in a source code programming language; [0038]).  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Makkar’s AST structure with Sabharwal’s code recommendation system to modify Sabharwal to incorporate the AST structure of Makkar for feature comparison, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Makkar’s functionality with that of Sabharwal results in a system that allows the abstract syntactic structure of the code representation. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to represent the abstract syntactic structure of the code for efficient and simpler processing of code (Makkar, see at least [0037], with an Abstract Syntax Tree (AST) matching algorithm 224 for identifying validated code snippets from the input source code which match with library functions in the library knowledge base 234. In selected embodiments, the AST matching algorithm 224 may employ a syntax tree to represent the abstract syntactic structure of the candidate code snippets 215 and library function code snippets 236B from the library knowledge base 234 that are written in a source code programming language; [0038]).  
 	2.  The method according to clam 1, further comprising:
receiving a command for automatic source code completion while a user is editing user source code within the development environment; and receiving the one or more features extracted from the source code within the development environment after receiving the command for automatic source code completion (Sabharwal, see at least [0005] In order to facilitate reusability, initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. In one aspect, the plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. Upon extracting the plurality of the tokens, each token of the plurality of tokens may be converted into a vector by using a neural word embedding technique. Subsequently, a context of the plurality of tokens may be determined by using a deep autoencoder neural network technique on a plurality of vectors associated to the plurality of tokens; [0018] The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; note that developer action initiates (i.e. command) the auto-complete by the AI system; [0018] process one or more comments present in the code to recommend the ranked list of code snippets; [0034] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables. The plurality of tokens may be extracted by using an Artificial Intelligence (AI) based syntactic analysis. In one embodiment, the extraction module 212 may extract the plurality of tokens from one or more comments present in the software application; Note that comments, variable types etc. are semantic clues.),
 	wherein the automatic source code completion is void of a compiler (Sabharwal, see at least [0018], The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; note that developer action initiates (i.e. command) the auto-complete by the AI system as is done in the existing art; [0018] process one or more comments present in the code to recommend the ranked list of code snippets; [0034]; Note that there is no specific meaning for “void of a compiler” in the specification.  The code completion does not require a compilation of code.  Code candidates obtained from a repository are merely recommended or provided to a user).
	3. The method according to claim 1, wherein the one or more features extracted from the source code within the development environment is initiated when the user is editing within the development environment (Sabharwal, see at least [0005] initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application;[0006]; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code).
	wherein the development environment includes a receiving a command for automatic source code completion while editing the source code within the development environment (Sabharwal, see at least [0002] the reusability is facilitated by implementation of one or more Artificial Neural Network techniques; [0005]; [0038] The confidence score may be computed based on similarity of the context of the code snippet with at least one of the plurality of contexts; [0045] the model is trained by using the deep RNN technique to predict the code snippet associated to the context. … predict at least one code snippet similar to the context; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code).
wherein the automatic source code completion includes a complete code fragment implementing a given functionality according to a similarity score generated from the comparing of the one or more features from the source code received from the source code repository with the one or more features extracted from the source code within the development environment (Sabharwal, see at least [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; [0019] In order to recommend the code snippet, initially, the sequence of lines of code may be received. The sequence of lines of code are entered by the developer during development of the software application; Note that the code snippets are complete code fragment that are a sequence of code lines implementing a code functionality such as performing computation).
	5. The method of claim 1, wherein the features extracted from the source code include a selection of one or more from a group consisting of comments, variable names, method names, contents of variables, and line numbers (Sabharwal, see at least [0034] initially, the extraction module 212 extracts a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables …  extract the plurality of tokens from one or more comments present in the software application; [0005] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables); 
 	wherein the extracting, includes extracting code from the source code repository of previously written source code, parsing the extracted code to identify blocks at different lexical scopes, and extracting features for each block that describes its structural and semantic features (Sabharwal, see at least   [0020] It is to be noted that the plurality of code snippets may be stored in a representational data repository. The representational data repository comprises the plurality of code snippets mapped to the plurality of contexts; [0032] The data 210, amongst other things, serves as a repository for storing data processed, received, and generated by one or more of the modules 208; [0043] Referring now to FIG. 3, a workflow 300 for generating a representational data repository is shown … If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context. Furthermore, at block 312, if the software application is still in the development; [0005], during development of the software application; [0006] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0025] the system 102 may extract a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application;  [0005] In order to facilitate reusability, initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0018] the extraction module 212 may extract the plurality of tokens from one or more comments present in the software application; Note that comments, variable types etc. are semantic clues.).
	wherein the automatic source code completion is based on the structural and semantic features, the semantic features comprising a meaning, a logic of the source code, and comments for the source code (Sabharwal, see at least [0005], during development of the software application; [0006] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0025] the system 102 may extract a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application;  [0005] In order to facilitate reusability, initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application. The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; 020] In order to identify the one or more code snippets, a context of the sequence of lines of code must be determined. Subsequently, the context may be compared with a plurality of contexts associated to a plurality of code snippets coded in at least one programming language. It is to be noted that the plurality of code snippets may be stored in a representational data repository. The representational data repository comprises the plurality of code snippets mapped to the plurality of contexts. The representational data repository implements Neural Network based encoders and decoders. The encoders and decoders implements machine translation technique to map the plurality of code snippets to the plurality of contexts; [0018] the extraction module 212 may extract the plurality of tokens from one or more comments present in the software application; Note that comments, variable types etc. are semantic clues that indicate the logic and meaning of code. The instant specification merely states that semantic features refer to meaning or logic of code and provides several examples including comments).
 	6. The method of claim 1, further comprising: receiving a command for automatic source code completion while a user is editing user source code within the development environments and receiving the one or more features extracted from the source code within the development environment after receiving the command for automatic source code completion (Sabharwal, see at least [0020] It is to be noted that the plurality of code snippets may be stored in a representational data repository. The representational data repository comprises the plurality of code snippets mapped to the plurality of contexts; [0032] The data 210, amongst other things, serves as a repository for storing data processed, received, and generated by one or more of the modules 208; [0043] Referring now to FIG. 3, a workflow 300 for generating a representational data repository is shown … If the similar code snippet is identified, at block 310, the system 102 may add the code snippet to the representational data repository. If the similar code snippet is not identified, the system 102 may further, at block 302, receive the lines of the code to recommend another code snippet similar to the context. Furthermore, at block 312, if the software application is still in the development; [0005], during development of the software application; [0006] The plurality of tokens may indicate at least one of data structures, language constructs, and type of variables; [0025] the system 102 may extract a plurality of tokens from a sequence of lines of code entered by a developer during development of a software application; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others; Note that any tool or framework for a developer for developing code is a development environment that assists software development related tasks such as writing code which includes auto-complete/reuse by code comparison, editing/updating of code etc. and all the code complete/reuse is performed during the development cycle, that is, within a development environment).
 wherein the comparing occurs via machine learning or similarity-matching algorithms and wherein auto-completed code block suggestions are provided based on the similarity score generated from the similarity to the source code repository (Sabharwal, see at least [0002] the reusability is facilitated by implementation of one or more Artificial Neural Network techniques; [0005]; [0038] The confidence score may be computed based on similarity of the context of the code snippet with at least one of the plurality of contexts; [0045] the model is trained by using the deep RNN technique to predict the code snippet associated to the context. … predict at least one code snippet similar to the context; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code).

	7. The method according to claim 1, further comprising automatically suggesting portions of source code for utilization within the development environment based on the similarity (Sabharwal, see at least [0018] The present invention recommends a ranked list of code snippets to be used during development of the software application … as soon as a developer starts writing a code; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0040]; [0042];  [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others).
 	8. The method according to claim 1 being cloud implemented (Sabharwal, see at least [0026] the system 102 may comprise the cloud-based computing environment in which a user may operate individual computing systems configured to execute remotely located applications; [0031]. The modules 208 described herein may be implemented as software modules that may be executed in the cloud-based computing environment of the system 102).

Per claims 16, 17, 18, they are product versions of claims 2, 3, 10 and 15, respectively, and are rejected for the same reasons set forth in connection with the rejection of claims 2, 3, 10 and 15 above. 

20. (Currently Amended) The computer program product according to claim 16, wherein comparing the one or more features from the source code received from the source code repository occurs via machine learning or similarity-matching algorithms, wherein portions of the source code are automatically suggested for selection and utilization within the development environment, and the computer program product being cloud implemented. (Sabharwal, see at least [0018] The present invention recommends a ranked list of code snippets to be used during development of the software application … as soon as a developer starts writing a code; [0022] the AI based system may be configured as a plugin in an Interactive Development Environment (IDE) for at least one programming language; [0040]; [0042]; [0043];  [0057] integrate functionality of code reusability as a plugin in a software development environment including Eclipse, Android studio, visual studio, and others; [0026] the system 102 may comprise the cloud-based computing environment in which a user may operate individual computing systems configured to execute remotely located applications; [0031]. The modules 208 described herein may be implemented as software modules that may be executed in the cloud-based computing environment of the system 102; [0005]; [0038] The confidence score may be computed based on similarity of the context of the code snippet with at least one of the plurality of contexts; [0045] the model is trained by using the deep RNN technique to predict the code snippet associated to the context. … predict at least one code snippet similar to the context; [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sabharwal in view of Chacko (US 20170371629).
	Per claim 12:
Sabharwal teaches recommending a ranked list of code snippets, ranked in a descending manner of a similarity based confidence score, to be used during code development wherein the segment of source code is provided according to a selection of the processed source code from the repository that shares a similarity to the source code within the development environment (Sabharwal, see at least [0018]; [0021]), however, it is not clearly recited that the greatest score is selected from the listed.  Chacko teaches selecting the code that shares a greatest similarity to the source code within the development environment to recommend (Chacko, see at least [0060] In order to provide suggestion, the comments sections may be parsed and tokenized and stored against each source code block. At run time, if a user starts with a comment block and if that matches with the existing source code block with the similar comments (based on the score computed), the system 102 suggests the source code block with the highest score).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chacko’s highest similarity score based code recommendation with Makkar’s code feature extraction and Sabharwal’s code recommendation system to modify Sabharwal to incorporate the highest similarity based selection of Chacko for code recommendation, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Chacko’s functionality with that of Sabharwal and Makkar results in a system that allows code recommendation based on the greatest similarity. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to utilize the code snippet that has the greatest similarity score in the ranked list for more accurate code complete (Chacko, see at least [0060] In order to provide suggestion, the comments sections may be parsed and tokenized and stored against each source code block. At run time, if a user starts with a comment block and if that matches with the existing source code block with the similar comments (based on the score computed), the system 102 suggests the source code block with the highest score).
	Sabharwal  further teaches wherein the extracting includes identifying blocks at different lexical scopes (Sabharwal, see at least [0034], tokens may indicate at least one of data structures, language constructs …syntactic analysis  lexical tokens of code contains structural information; note that the tokens include lexical structure of code; [0037] identify type of statements present in the sequence of lines of code … comprises a conditional statement, an iterative statement, a declarative statement, and an initialization statement; [0046]).

Claims 4 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sabharwal in view of Makkar and Chacko (US 20170371629) and Svyatkovskiy et al. (US20200249918, hereafter Svyatkovskiy).
	Per claim 4:
Sabharwal teaches recommending a ranked list of code snippets, ranked in a descending manner of a similarity based confidence score, to be used during code development wherein the segment of source code is provided according to a selection of the processed source code from the repository that shares a similarity to the source code within the development environment (Sabharwal, see at least [0018]; [0021]), however, it is not clearly recited that the greatest score is selected from the listed.  Chacko teaches selecting the code that shares a greatest similarity to the source code within the development environment to recommend (Chacko, see at least [0060] In order to provide suggestion, the comments sections may be parsed and tokenized and stored against each source code block. At run time, if a user starts with a comment block and if that matches with the existing source code block with the similar comments (based on the score computed), the system 102 suggests the source code block with the highest score).   It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Chacko’s highest similarity score based code recommendation with Makkar’s code feature extraction and Sabharwal’s code recommendation system to modify Sabharwal to incorporate the highest similarity based selection of Chacko for code recommendation, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Chacko’s functionality with that of Sabharwal and Makkar results in a system that allows code recommendation based on the greatest similarity. The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to utilize the code snippet that has the greatest similarity score in the ranked list for more accurate code complete (Chacko, see at least [0060] In order to provide suggestion, the comments sections may be parsed and tokenized and stored against each source code block. At run time, if a user starts with a comment block and if that matches with the existing source code block with the similar comments (based on the score computed), the system 102 suggests the source code block with the highest score).
	Sabharwal  further teaches wherein the extracting includes identifying blocks at different lexical scopes (Sabharwal, see at least [0034], tokens may indicate at least one of data structures, language constructs …syntactic analysis  lexical tokens of code contains structural information; note that the tokens include lexical structure of code; [0037] identify type of statements present in the sequence of lines of code … comprises a conditional statement, an iterative statement, a declarative statement, and an initialization statement; [0046]),
wherein the automatic source code completion includes an entire loop or function according to the similarity to the source code within the development environment from the comparing and wherein the automatic source code completion includes a list of a plurality of possible completions for selection based on a similarity score generated from the comparing (Sabharwal, see at least [0018] The present invention tackles limitations of existing system to facilitate reusability of a code snippet during development of a software application. The present invention recommends a ranked list of code snippets to be used during development of the software application. The code snippet refers to a sequence of lines of code capable of performing computation. The present invention may recommend the ranked list of code snippets as soon as a developer starts writing a code; [0019] In order to recommend the code snippet, initially, the sequence of lines of code may be received. The sequence of lines of code are entered by the developer during development of the software application; Note that the code snippets are complete code fragment that are a sequence of code lines implementing a code functionality such as performing computation).
	Sabharwal, Chacko and Makkar do not explicitly teach displaying a pop-up list of a plurality of possible completions for selection.  However, such a feature is well-known existing feature, particularly, Svyatkovskiy teaches displaying a pop-up list of a plurality of possible completions for selection (Svyatkovskiy, see at least [0025], a source code editor 130 may include a user interface 132 and a parser 134. The user interface 132 includes a set of features or functions for developing (e.g., writing, editing, testing) a source code program. The user interface 132 may utilize a pop-up window to present a list of possible candidates for completion thereby allowing a developer to browse through the candidates and to select one from the list; [0078], generating data structures representing the syntactic structure and semantic model of the source code).    It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to have combined Svyatkovskiy’s pop-up feature with Chacko’s highest similarity score based code recommendation, Makkar’s code feature extraction and Sabharwal’s code recommendation system to modify Sabharwal to incorporate the pop-up window feature for code recommendation, with a reasonable expectation of success, since they are analogous art because they are from the same field of endeavor related to software development systems.  Combining Svyatkovskiy’s functionality with that of Sabharwal, Chacko and Makkar results in a system that allows code recommendation by providing a list of candidates via a pop-up window to “present a list of possible candidates for completion thereby allowing a developer to browse through the candidates and to select one from the list.” The modification would be obvious because one having ordinary skill in the art would be motivated to make this combination to speed up the development time and reduce common typographical errors (Svyatkovskiy, see at least [0025], a source code editor 130 may include a user interface 132 and a parser 134. The user interface 132 includes a set of features or functions for developing (e.g., writing, editing, testing) a source code program. The user interface 132 may utilize a pop-up window to present a list of possible candidates for completion thereby allowing a developer to browse through the candidates and to select one from the list; [0078], generating data structures representing the syntactic structure and semantic model of the source code).

Per claim 19, it is the product version of claims 4 and 5, respectively, and is rejected for the same reasons set forth in connection with the rejection of claims 4 and 5 above. 
Examiner’s Note
 	The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply.  Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Response to Arguments
Applicant's arguments filed on 8/18/2022 have been fully considered but they are not persuasive. 
The applicant states that Makkor merely mentions Abstract Syntax Tree (AST) matching algorithm 224 for identifying validated code snippets from the input source code, but the AST is not based on semantic clues. Whereas the claims do not include needing a compiler.  Makkar has the extra step of needing to check whether it is compilable.
 	In response, it is noted that the Makkor reference is cited for the AST.  Sabharwal teaches the lexical tokens extracted from the source code entered by a developer during a development ([0005]) and Makkar particularly teaches such a lexical structure including an AST representation of the tokens.  An AST is known to be a tree representation of source code structure in programming from a lexical analysis phase of compilation.  The lexical tokens of the AST include functions, loop etc.  The tree representation is representation of source code (Makkar, see at least [0037], [0038]).  Furthermore, the specification does not provide any details or implementations of generating a lexical structure in any particular manner.  Also, the AST is a mere lexical structure representation of code to extract features, compare for similarity and provide auto complete lists to a user based on the comparison.  The code completion itself is not a compilation process of code.  The instant specification also discloses the AST lexical structure of code for feature extraction ([0043]).  Furthermore, there is no specific meaning for “void of a compiler” in the specification.
	The applicant further states that there is no automatic source code completion and no command received for such automatic completion in the development environment, but instead a manual input as seen in paragraph [0005].  It indicates that it is during development of the software application, but it does not clearly show that the information is from the development environment itself. Sabharwal further discloses:  Sabharwal is providing a confidence score for each code snippet is computed to identify a code snippet having similar context as that of the lines of code entered by the developer, but this is not comparing the one or more features from the source code received from the source code repository with the one or more features extracted from the source code within the development environment, instead it is the code entered manually by the developer that is compared to and not necessarily the development environment in particular. 
 	In response, the claims do not recite any automatic or any other machine generated input from a development environment, where no developer input is involved.  The specification recites providing an auto-complete feature to aid developer when they are writing code ([0036]).
 Sabharwal’s AI system provides auto-complete/code completion which recommends code snippets from a list to be used for a developer during the development in the development environment, that is, during code writing processes. (Sabharwal, see at least [0018] The present invention recommends a ranked list of code snippets to be used during development of the software application … as soon as a developer starts writing a code; [0022]; [0040]; [0042];  [0057]).  It is noted that this auto-complete is a well-known feature available to a developer for faster development in the industry.  Even though Sabharwal clearly discloses the IDE used for programming, any tool or framework for a developer for developing/editing code is a development environment that assists software development related tasks such as writing code which includes auto-complete/reuse by code comparison, editing/updating of code etc. within the environment and all the code complete/reuse is performed during the development cycle.  Those development activities are performed within the development environment, therefore from the environment. As the context is from the code entered within a developer environment, the comparison is between the context from code within a development environment and the contexts from code from the repository (Sabharwal, see at least [0005]).  Sabharwal teaches that the AI system executes the extraction, comparison and recommendation modules as a developer starts writing a code within the development environment which is a command for auto-complete by the AI system that presents/recommends/pops up a list of candidate code snippets for the context ( see at least [0005] initially, a plurality of tokens may be extracted from a sequence of lines of code entered by a developer during development of a software application;[0006]; [0018]). 
					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 	US20190227774 is related to code completion with machine learning and providing code candidates in a pop-up window;
 	US20160188301 is related to autocomplete editing and a poop-up window displaying a list of auto-completion proposals for selection by a user;
 	US20180060044 is related to dynamic doe suggestion and code segments are displayed in a pop-up window.
  	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSUN KANG whose telephone number is (571)272-3724.  The examiner can normally be reached on M-F 10 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/INSUN KANG/               Primary Examiner, Art Unit 2193